Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, independent claims 1 and 13 are directed to an adapter for joining a wiper arm to a wiper blade; however, each of claims 1 and 13 in line 5 require that the wiper arm with one or more notch formations in a side edge. It is not clear whether the claims are directed to adapter that is configured to connect a wiper arm with a wiper blade or a wiping system requiring an adapter and wiper arm.
Additionally, the last element of independent claims 1 and 13 is confusing because it is not clear whether the retention lock or the lock tabs of the retention lock are for holding the wiper blade in a fixed position with the adapter slot. Claims 2-12 and 14-20 are rejected for their dependency on their respective base claims. 

Rejections 35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2015/0096142) to Zeiser et al.
Regarding independent clam 1, Zeiser et al. discloses an adapter body (16e) having an axially-elongate adapter slot (36e) configured to receive an end (14e) of a wiper arm (46e) in releasable engagement, 
said adapter slot opening (36e) sidewardly for receipt of the end (14e) of the wiper arm (46e) inserted therein, the wiper arm (46e) including one or more notch formations (120e, 120e) in a side edge (FIG. 14) thereof (See FIG. 12), 
and the adapter body (16e) including a retention lock (90e) with one or more lock tabs (112e, 114e) configured to seat in said notch formations (120e, 120e) to prevent axial displacement of the wiper arm (46e) within the adapter slot (36e),
 the lock tabs (112e, 114e) being movable relative to said notch formations (120e, 120e) to permit separation during said insertion of the wiper arm (46e) and engagement when aligned with each other; and said retention lock (90e) of said adapter body (16e) a resiliently deformable portion (56e) of said body (16e) which holds said lock tabs (112e, 114e) in a fixed position for holding said wiper blade(48e) in a fixed position with said adapter slot (36e) (See paragraph [0060]).

Regarding claim 3, Zeiser et al. discloses that the adapter body (16e) is formed of a resilient deformable material (elastic material), which flexes during deformation of said retention lock (90e).
Regarding claim 4, Zeiser et al. discloses that retention lock (90e) is supported on said adapter body (16e) in cantilevered relation (See FIG. 12).
Regarding claim 5, Zeiser et al. discloses that retention lock (90e) is formed integral with the adapter body (16e) (See FIG. 12).
Regarding independent claim 13, Zeiser et al. discloses an adapter body (16e) having an axially-elongate adapter slot (36e) configured to receive an end (14e) of a wiper arm (46e) in releasable engagement, 
the adapter slot opening (36e) sidewardly for receipt of said end (14e) of said wiper arm (46e) inserted therein, the wiper arm (46e) including one or more notch formations (120e, 120e) in a side edge thereof (See FIG. 14);
the adapter body (16e) including a retention lock (90e) with one or more lock tabs (112e, 114e) configured to seat in the notch formations (120e, 120e) to prevent axial displacement of the wiper arm (46e) within the adapter slot (36e),
 the retention lock (90e) of said adapter body (16e) comprising a resiliently deformable portion (56e) of said body (16e) which holds the lock tabs (112e, 114e) in a fixed position for holding the wiper blade (48a) in a fixed position with said adapter slot 
Regarding claim 14, Zeiser et al. discloses that the adapter body (16e) deforms during movement of said retention lock (90e) and said one or more lock tabs (112e, 114e).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723